Title: Fryday [15 February]. Evening.
From: Adams, John
To: 


       Going to Mr. Pitts’s, to meet the Kennebeck Company—Bowdoin, Gardiner, Hallowell, and Pitts. There I shall hear Philosophy, and Politicks, in Perfection from H.—high flying, high Church, high state from G.—sedate, cool, Moderation from B.—and warm, honest, frank Whiggism from P. I never spent an Evening at Pitts’s. What can I learn tonight.
       Came home and can now answer the Question. I learned nothing. The Company was agreable enough.—Came home in great Anxiety and distress, and had a most unhappy Night—never in more misery, in my whole Life—God grant, I may never see such another Night.
      